Citation Nr: 0604459	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  97-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
60 percent for coronary artery disease.

2.  Entitlement to a disability rating greater than 30 
percent for bilateral nephrolithiasis with severe right 
hydronephrosis and arterial hypertension. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1951 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996, May 2003, and August 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence or diagnosis of congestive heart 
failure and no evidence of left ventricular dysfunction with 
an ejection fraction of 30 percent or less; although exercise 
testing is medically precluded, there is no evidence that the 
veteran's symptoms significantly impact his daily 
functioning.      

3.  There is no medical evidence of constant albuminuria; 
complaints or physical or laboratory findings indicative of 
significant decrease in kidney function; or diastolic blood 
pressure predominantly 120 or more.  

4.  The veteran has the following service-connected 
disabilities: coronary artery disease, evaluated as 60 
percent disabling, and bilateral nephrolithiasis with severe 
right hydronephrosis and arterial hypertension, evaluated as 
30 percent disabling.  The combined service-connected 
disability rating is 70 percent.  

5.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 60 percent for coronary artery disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.104, Diagnostic Code 7005 
(2005).  

2.  The criteria for a disability rating greater than 30 
percent for bilateral nephrolithiasis with severe right 
hydronephrosis and arterial hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Codes 
7101, 7508, 7509 (2005).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. 
§ 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Coronary Artery Disease

The veteran appealed the RO's assignment of an initial 60 
percent disability rating for coronary artery disease.  When 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

Coronary artery disease is evaluated under Diagnostic Code 
(Code) 7005, arteriosclerotic heart disease (Coronary artery 
disease).  Under Code 7005, the next higher rating, 100 
percent, is assigned with documented coronary artery disease 
resulting in: chronic congestive heart failure, or; workload 
of 3 metabolic equivalents (METs) or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  See 38 C.F.R. § 4.104, Note 2 (one MET is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute). 

Review of the record generally reveals the veteran's 
complaints of chest pain and dyspnea on minimal exertion.  
However, private medical records, VA outpatient records, and 
VA cardiology examination reports are negative for any 
evidence or diagnosis of congestive heart failure.  In 
addition, although echocardiograms confirm left ventricular 
dysfunction, the ejection fraction was 40 percent in the 
study performed in connection with the April 2003 VA 
examination and 
50-55 percent in the June 2005 study performed in connection 
with the May 2005 VA examination.  Therefore, the Board finds 
that the evidence of record does not more closely approximate 
the criteria for a 100 percent rating under Code 7005.  
38 C.F.R. § 4.7.  Post-service medical records provide 
evidence against this claim. 

The Board notes that the graded exercise test scheduled for 
the April 2003 VA examination was cancelled because the 
veteran's inguinal hernia did not allow him to walk properly.  
VA regulation provides that, when the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.  

Neither the April 2003 nor May 2005 VA examination, nor any 
VA outpatient or private medical record, includes a METs 
estimation.  The Board observes that an August 2004 statement 
from Dr. O.F.C. indicated that the veteran was currently 
limited in his activities due, in part, to his angina.  
However, a VA outpatient note dated in August 2003 indicated 
that the veteran's episodes of chest pain had resolved with 
medication.  Finally, the May 2005 VA examiner noted that the 
veteran's symptoms imposed minimal limitation on his usual 
activities.  Therefore, the Board does not find the type of 
significant disability contemplated by Code 7005 to warrant a 
100 percent evaluation. Id.  The record, as whole, clearly 
indicated that the veteran's disability does not meet the 
higher criteria. 

Finally, the Board finds no reason to refer the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Accordingly, the Board finds 
that the preponderance of the evidence is against an initial 
disability rating greater than 60 percent for coronary artery 
disease.  38 C.F.R. § 4.3.  The appeal is denied.  

2.  Bilateral Nephrolithiasis with Severe Right 
Hydronephrosis and Arterial Hypertension

The veteran seeks a disability rating greater than 30 percent 
for bilateral nephrolithiasis with severe right 
hydronephrosis and arterial hypertension.  Service connection 
for this disability has been in effect for many years.  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nephrolithiasis is rated under Code 7508, nephrolithiasis.  
38 C.F.R. § 4.115b.  Code 7508, which provides for a maximum 
30 percent rating, indicates that nephrolithiasis may also be 
rated under Code 7509, hydronephrosis.  The maximum 
evaluation under Code 7509 is also 30 percent, unless the 
disability is severe; in such cases, the disability is rated 
as renal dysfunction.  38 C.F.R. § 4.115a.  

Renal dysfunction warrants a 60 percent rating when there is 
evidence of constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Code 7101.  See Booton v. 
Brown, 8 Vet. App. 368 (1995) (albuminuria is also known as 
proteinuria and is the presence of an excess of serum 
proteins in the urine).  Under Code 7101, hypertensive 
vascular disease, a 40 percent rating requires diastolic 
pressure of predominantly 120 or more.  38 C.F.R. § 4.104.  

First, the Board does not find evidence of constant 
albuminuria.  Specifically, the reports of the July 1996, 
April 2003, and May 2005 VA genitourinary examinations show 
that urinalysis was negative for proteinuria.  Similarly, the 
VA examinations and outpatient records do not include any 
abnormal findings of other clinical tests suggesting 
significant decrease in kidney function.  In addition, the 
veteran denies lethargy, anorexia, weakness, or other general 
health complaints indicative of decreased kidney function, 
and has not required any dialysis.  Finally, the Board finds 
no evidence of diastolic pressure predominantly 120 or more.  
Although the veteran's systolic pressure is significantly 
elevated on persistent basis, the diastolic pressure of 
record is 100 or less.  Therefore, the overall disability 
picture does not more closely approximate the criteria for an 
evaluation greater than 30 percent.  38 C.F.R. § 4.7.  The 
service records, post-service records, and the veteran's own 
statements regarding his condition do not support a higher 
evaluation.

Again, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  There is no evidence of frequent 
hospitalization or marked interference with employment 
associated with this disability that constitute exceptional 
or unusual circumstances not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 30 percent for bilateral 
nephrolithiasis with severe right hydronephrosis and arterial 
hypertension.  38 C.F.R. § 4.3.  The appeal is denied.  

Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total rating is 
authorized for compensation purposes on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
otherwise unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  

The veteran has the following service-connected disabilities: 
coronary artery disease, evaluated as 60 percent disabling; 
and bilateral nephrolithiasis with severe right 
hydronephrosis and arterial hypertension, evaluated as 30 
percent disabling; the combined service-connected disability 
rating is 70 percent.  Therefore, the percentage criteria for 
TDIU are met.  38 C.F.R. § 4.16(a).  The remaining question 
is whether the veteran's service-connected disabilities 
prevent him from securing or following a substantially 
gainful occupation.    

In his July 2003 and March 2004 claims, the veteran states 
that he last worked full-time in 1994 and that he stopped 
working due to his service-connected heart and kidney 
disabilities.  This assertion is not supported by the 
evidence of record.  That is, there is no competent medical 
evidence that establishes the veteran's inability to work due 
solely to service-connected disabilities.  Similarly, 
evidence of the veteran's employment history does not reflect 
the requisite unemployability.  Specifically, a September 
2003 statement from the veteran's former employer relates 
that the veteran "[r]etired due to age and discomforts in 
driving to different areas in the island."  The Board finds 
that such  a report is entitled great probative value and 
provides clear evidence against this claim. 

Although the Board is precluded from considering age in 
determining unemployability, this statement plainly indicates 
that the veteran did not leave his previous employment solely 
due to service-connected disability.  

The Board acknowledges that an August 2004 statement from Dr. 
O.F.C. indicates that the veteran was limited in the 
activities he could perform due to his high blood pressure 
and angina.  However, a "limitation of activity" does not 
correlate to an inability to secure and maintain employment.  
In this regard, if the veteran were not limited in his 
activity, the current evaluations could not be justified.  
Moreover, the May 2005 VA cardiology examiner states that the 
veteran's cardiac symptoms imposed minimal limitation on 
usual activities.  The Board finds this medical report is 
entitled to great probative value and provides evidence 
against this claim.

Based on this evidence, the Board cannot conclude that the 
veteran's service-connected disabilities alone prevent him 
from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(a).  While the veteran can not 
work at this time, the post-service medical record provides 
evidence against the finding that it is the service connected 
disabilities that provide  the reason for this unemployment.

The veteran himself does not have the medical expertise to 
find that his service-related disorders, standing alone, 
cause him not to work.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  His own work records 
do not support such a finding.  Therefore, the Board finds 
that the preponderance of the evidence is against entitlement 
to TDIU.  38 C.F.R. § 4.3.  The appeal is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in July 2003, October 2003, and April 2005, as well as 
information provided in the August 1996, May 2003, and August 
2003 rating decisions and their associated statements of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the May 2003 supplemental statement of 
the case and April 2004 statement of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Finally, the April 
2005 VCAA letter conforms to 38 C.F.R. § 3.159(b)(1) and asks 
the veteran to provide in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that, although there is a July 2003 VCAA 
letter that precedes the August 2003 rating decision that 
denied entitlement to TDIU, there is no such letter before 
the August 1996 and May 2003 rating decisions on appeal.  
However, as discussed above, the Board finds that the RO 
ultimately provided all required VCAA notice, such that any 
defect is harmless error.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See 38 C.F.R. § 20.1102 (an error or defect 
in a Board decision that does not affect the merits of the 
issue or substantive rights of the appellant will be 
considered harmless).  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
timing of VCAA notice resulted in any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, 
private medical records as authorized by the veteran, and 
multiple relevant medical examinations.  The veteran has also 
provided some private medical evidence.  

Review of the claims folder reveals that in July 2003 the 
veteran completed a release of information for records from 
Drs. O.F.C. and V.R.J.  The RO issued a request for records 
from Dr. O.F.C. in March 2004, with separate notice of this 
request sent to the veteran.  The veteran subsequently 
replied with records from Dr. O.F.C.  In the same March 2004 
letter, the RO asked the veteran to provide an updated 
release of information required to request records from Dr. 
V.R.J.  The veteran did not supply this release.  Similarly, 
in a March 2001 letter, the RO asked the veteran to complete 
a release of information for Hima Hospital, which the veteran 
identified in May 1999 correspondence as a treating facility.  
Again, the veteran did not supply the requested release.  

A claimant must cooperate fully with VA's efforts, must 
provide enough information to locate and identify the 
records, and, if necessary, must authorize the release of the 
records.  38 C.F.R. § 3.159(c)(1)(i) and (ii).  Because the 
veteran has not cooperated with the RO's development efforts, 
the Board finds no error in not securing records from Dr. 
V.R.J. or Hima Hospital.  As stated by the U.S. Court of 
Appeals for Veterans Claims (Court), the "duty to assist is 
not always a one-way street" and the veteran is obligated to 
cooperate in the development of his pending claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, the Board notes that the RO attempted to obtain the 
veteran's records from the Social Security Administration.  
However, March 2004 correspondence from that agency indicated 
that the records had been destroyed.  In any event, the 
veteran's March 2004 statement indicates that he began 
receiving Social Security benefits at age 63, strongly 
suggesting that he received regular retirement benefits as 
opposed to disability benefits.  Thus, records from the 
Social Security Administration would not be relevant to the 
instant appeal.  The Board finds no other indication or 
allegation that additional pertinent evidence remains 
outstanding.  Therefore, it is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

An initial disability rating greater than 60 percent for 
coronary artery disease is denied.

A disability rating greater than 30 percent for bilateral 
nephrolithiasis with severe right hydronephrosis and arterial 
hypertension is denied.

Entitlement to TDIU is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


